DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments to the claims filed on 8/1/22 are acknowledged. 

Information Disclosure Statement
The numerous references cited by applicant in the numerous IDSs (Over 800 NPLs/Patent Documents) have been made of record. While the statement filed clearly do not comply with the guidelines set forth in MPEP regarding both the number of references cited and the elimination of clearly irrelevant art and marginally cumulative information, compliance with these guidelines is not mandatory. Furthermore, 37 CFR 1.97 and 1.98 do not require that the information be material, rather they allow for submission of information regardless of its pertinence to the claimed invention. Also, there is no requirement to explain the materiality of the submitted references. 
However, cloaking of a clearly relevant reference by inclusion in a long list of citations may not comply with Applicant’s duty of disclosure. See Penn Yan Boats, Inc. V. Sea Lark boats Inc., 359 F. Supp. 948, aff’d 479 F. 2d. 1338.
Very large number, if not majority of the references cited in the IDSs have absolutely no relevance to the currently claimed invention.

Election/Restrictions
Claims 16-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/1/22.

Claim Interpretation
Regarding claim 1, the limitation: “a subset of the vacuum ports” is interpreted to mean “a subset” of the plurality of vacuum ports. 
Regarding claim 1-15, the limitation: the “air gap” of the cartridge(s) interpreted in view of for instance: [0003]; [0006]-[0017]; [0049]-[0058]; etc. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 12, the “when…” clauses are unclear. It is not clear if the limitations following and preceding the phrases “when” are part of the invention. The "when phrases” renders much of the when clauses unclear because the claim language makes the limitations following and preceding the phrases “when” optional. The examiner suggests applicant amend the limitations.

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are cited in PTOL892. 
A digital microfluidics apparatus, including electrowetting (the claimed electrodes) and vacuum means for moving liquids, comprising: a seating surface configured to concurrently accommodate one or more cartridges; a plurality of drive electrodes disposed on the seating surface, wherein the drive electrodes are configured to apply a voltage to move a droplet within a cartridge when the cartridge is seated on the seating surface; a plurality of vacuum ports distributed across the seating surface; a vacuum control configured to selectively apply vacuum through a subset of the vacuum ports under the one or more cartridges seated on the seating surface when the one or more cartridges are seated on the seating surface; an electrical control for applying energy to the drive electrodes to move a droplet within an air gap of the one or more cartridges when the one or more cartridges are seated on the seating surface; and a liquid handling subsystem for dispensing or removing liquid to the one or more cartridges when the one or more cartridges are seated on the seating surface, is not anticipated or rendered obvious over the prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071. The examiner can normally be reached Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        11/5/2022